[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 397 
Fred Warner was a fairly successful farmer owning and operating a farm in Madison County, New York. He was married in 1924, and continued to live with his wife and one child until 1944, when the events which gave rise to this action *Page 399 
occurred. His marital life had been increasingly disturbed by domestic troubles between himself on one side and his wife and mother-in-law on the other.
On June 18, 1944, the wife called upon the town health officer — who happened to be the family physician — and complained about claimant's behavior and mental condition. She described her husband as a man of peculiar traits and eccentricities ranging from argumentativeness and irritability to delusions that her hands "were poison" and that it was necessary to lock the doors against thieves.
Without either seeing or examining claimant, the health officer telephoned the Marcy State Hospital, a State institution for the mentally ill, and forwarded to it a certificate requesting claimant's admission. Three days later, on June 21, claimant was interrupted at his work by a State trooper and three employees of the hospital. They took him, against his will, though without violence, to the institution in an ambulance. Upon arrival, he was given a cursory physical examination and admitted — as appears from a hospital record then made and entitled "Admission Note" — "on an H.O. [Health Officer's] Certification." I merely note at this point that that certificate was concededly defective since it appeared on its face that the health officer had not, as section 72 of the Mental Hygiene Law required, personally examined the subject. Claimant, though he frequently demanded his release, remained in the hospital for two months. While there he was given, over his objection, several electric shock treatments which produced convulsions, broke his arm and injured his back.
On July 5, two weeks after claimant's admission in the manner related, a court order was signed, upon petition of the wife, directing his commitment to the institution. There is no doubt that that order was in form valid and proper, having been obtained in accordance with section 74 of the Mental Hygiene Law. During claimant's confinement, his sister initiated a proceeding, pursuant to section 76 of that law, to review the July court order, and on August 21, after a trial, a jury found him sane and the court entered an order so adjudging him and directing his release. The State and hospital authorities took no appeal — although privileged so to do *Page 400 
(People ex rel. Benson v. Burdick, 215 App. Div. 163, 165) — and claimant returned to his home, to live and work there as he had before.
Some time after his release, claimant brought this action for false imprisonment, asserting that both the original arrest and the detention for the entire period between June 21 and August 21 were unlawful. The Court of Claims awarded some $6,000 in damages, including sums for personal injuries and loss of crops and livestock. Both State and claimant appealed; the latter contending that the damages awarded were inadequate, the State, that no cause of action was established. The Appellate Division, adopting the State's view, reversed and dismissed the claim.
We do not agree entirely with the determination made in either court. In our view, there was no warrant or justification for the original arrest or for the restraint up to July 5 — and the claimant is entitled to damages therefor — but the court order of July 5, being valid, authorized claimant's subsequent confinement and protected the State from any further liability for false imprisonment after that date. (See Douglas v. State of NewYork, 296 N.Y. 530, affg. 269 App. Div. 521; Clark v.Nannery, 292 N.Y. 105, 108; Hendrix v. Manhattan BeachDevelopment Co., 181 App. Div. 111, 117; see, also, Restatement, Torts, § 122.) Claimant's contention, that, if the initial restraint was wrongful, the hospital was under the necessity of first releasing and then rearresting him if it chose to rely upon the court order, is without merit. (See Clark v. Nannery,supra, p. 108; Hendrix v. Manhattan Beach Development Co.,supra, p. 117; Gearity v. Strasbourger, 133 App. Div. 701,704.)
The detention prior to July 5 must, however, stand upon a different footing; if without basis, the later court order will not absolve the State from liability already incurred (seeClark v. Nannery, supra, p. 108; Hendrix v. ManhattanBeach Development Co., supra, p. 117; Ingo v. Koch,127 F.2d 667, 671), and, accordingly, we turn to a consideration of that original restraint.
It is settled that one who arrests or restrains another may be liable for pursuing illegal or improper procedure as well as for acting upon an insufficient or improper basis. (See Snead v.Bonnoil, 166 N.Y. 325, 328; MacDonnell v. McConville, *Page 401 148 A D 49, 53, affd. 210 N.Y. 529; Rutherford v. Holmes,66 N.Y. 368, 372; Ingo v. Koch, supra, p. 671; Look v.Choate, 108 Mass. 121, 122-123.) With that in mind, we examine the facts before the hospital officials on June 21 when claimant was first taken into custody to ascertain whether they — and through them the State — were justified in adopting the procedure they did to effect claimant's detention. We seek in vain a rule of common law or a provision of statute for such justification.
The common law recognized the power to restrain, summarily and without court process, an insane person who was dangerous at the moment. The power was to be exercised, however, only when "necessary to prevent the party from doing some immediate injury either to himself or others" (Anderdon v. Burrows, 4 Car. 
P. 210, 213, 172 Eng. Rep. 674, 675) and "only when the urgency of the case demands immediate intervention." (Keleher v.Putnam, 60 N.H. 30, 31; see, also, Scott v. Wakem, 3 Fost. Fin. 328, 334, 176 Eng. Rep. 147, 149; Look v. Dean,108 Mass. 116, 120 et seq.; Witte v. Haben, 131 Minn. 71, 74;Colby v. Jackson, 12 N.H. 526, 530-531; 9 Bac. Abr. [1876], Trespass, p. 469; Buswell, Law of Insanity [1885], § 23; Note, 56 Yale L.J. 1178, 1185.) On the other hand, insane persons who were not dangerous were "not liable to be thus arrested or restrained". (Look v. Dean, supra, p. 120.) And upon one who did the restraining rested the burden of showing, in order to justify it, the urgency and necessity for the immediate restraint. (See Scott v. Wakem, supra; Emmerich v.Thorley, 35 App. Div. 452, 456; Crawford v. Brown, 321 Ill. 305,316-318; Maxwell v. Maxwell, 189 Iowa 7, 13; Boesch v.Kick, 97 N.J.L. 92, 96-97.) Emmerich v. Thorley (supra) — relied upon by Judge DESMOND in his dissenting opinion — is a striking illustration of the sort of case wherein summary restraint is justifiable. There, the plaintiff who had been summarily and forcibly restrained was actually in the act of throwing herself out of a window to escape fancied pursuers — and, as the court there noted, "it was only by the exertion of force by Mr. Thorley that she was overcome, and she was not quieted until her strength was exhausted" (35 App. Div., at p. 454). *Page 402 
The State has enacted legislation dealing with the admission procedures to be followed in committing and confining the mentally ill (Mental Hygiene Law, art. 5), but that did not affect the existence of the common-law privilege of summary arrest and detention. The statute did not abolish or curtail the power in a proper case; nor did it, by the same token, enlarge the area of its exercise. As before, only where immediate and precipitate action is demanded to prevent present and imminent harm, may the power be exercised. In lesser emergencies, the statute points the swift and expeditious admission procedures to which resort must be had. It is by one of those methods that any party — State or individual — must move where something less than present and imminent danger threatens. In section 75 of the Mental Hygiene Law, for instance, provision is actually made for the commitment of a person so "dangerous" that it is "necessary for public safety that he be immediately confined". Only in emergencies beyond those words may the summary common-law power be utilized. The facts in the case before us portended no such emergency.
Perhaps to one trained in psychiatry, the facts developed at the trial might indicate that Warner suffered from a paranoid condition. That, however, is not the issue. The question is whether he was shown to be so dangerous at the time of his admission that resort to the extraordinary measure of summary restraint was necessary for his own and the public's safety. We believe it very clear that there was no such showing. It is undisputed that Warner had committed no overt act forecasting danger to himself or others, either before he was arrested, at the time of his arrest and admission, or during the period that he was confined. While a paranoid condition may sometimes erupt suddenly in some dangerous act, it may, on the other hand, slumber indefinitely; one who suffers from it may conduct himself for years, throughout life even, peaceably and quietly, with no symptom other than a belief that he is being persecuted. (See White, Outline of Psychiatry [14th ed.], p. 150; Orgel, Psychiatry Today and Tomorrow [1946], pp. 308-309.) There is a great difference between a case such as that — where the condition merely may, at some future time, flare up — and one wherein there is imminent and immediate danger of harm unless *Page 403 
the patient is summarily restrained. Neither the health officer who requested Warner's admission nor the hospital authorities who took him in charge treated him as one who was so dangerous that he had to be summarily arrested: resort was had to a statutory admission procedure — section 72 of the Mental Hygiene Law — and the officials moved at a leisurely and unconcerned pace, the hospital actually letting several days elapse before sending for him and arresting him.
Necessity for summary arrest under the common-law rule not being shown, the State must find authority in some provision of statute; it points to sections 72 and 81 of the Mental Hygiene Law.
When claimant arrived at the hospital, he was admitted, as already noted, "on an H.O. [Health Officer's] Certification." While admission on such a certificate is sanctioned by section 72, the certificate here used and relied upon was defective, as even hurried perusal of it would have revealed. Since the request of the health officer had not been, as the statute demanded, "based upon a personal examination", that official was in no position to certify that the subject was "in need of immediate care and treatment in an institution" because of mental derangement. Indeed, the certificate contained no statement of fact indicating that claimant had committed any act of violence or that he was then in need of such immediate care or treatment. That being so, the certificate, as the hospital must have appreciated, furnished neither authority nor power to detain claimant. This is not a case of a document which, though erroneously made, is valid on its face — in which instance, the State and its agents would be protected. (See, e.g., Douglas v.State of New York, supra; Emmerich v. Thorley, supra, p. 458; see, also, Restatement, Torts, § 122.) In the present case, the invalidity of, the deficiency in, the certificate were patent to all who read it; the hospital was not warranted in acting upon it.
Nor may the State justify the confinement under section 81 — assuming that it may now assert the protection of some statutory provision which its agents did not have in mind when they acted. The admission procedure there outlined applies only to "a psychopathic hospital, or a psychopathic ward in a general hospital, for the temporary observation, examination, care and *Page 404 
certification of mentally ill, mentally defective, or epileptic persons" (§ 81, subd. 2; see, also, § 81, subds. 3, 4), and not to "a state hospital" such as Marcy State Hospital (§ 60) — and, indeed, upon the reargument herein the Attorney-General frankly acknowledged the inapplicability of section 81.
Where personal freedom is at stake, insistence upon strict and literal compliance with statutory provisions is not only reasonable but essential. The State has a legitimate and vital interest in protecting its citizens from harm at the hands of potentially dangerous mental cases, but that is not the only interest to be served. The liberty of an individual, not yet adjudged insane, is too precious to allow it to be invaded in any fashion, by any procedure, other than that explicitly prescribed by law. Particularly is that true here, where the statute's demands are easily met and satisfied. Undoubtedly mindful of both the welfare of the patient and the necessities of emergency situations, the Legislature has provided a simple and swift admission procedure, especially for subjects who are "dangerous" or in need of "immediate care and treatment" (see, e.g., Mental Hygiene Law, §§ 72, 75, 81).
Agents of the State, as well as private citizens, are bound to observe the requirements of the law before an individual may justifiably be held in a mental institution and subjected to its impact and stigma; failure to do so renders the State liable for the wrong (Court of Claims Act, § 8).
It is our conclusion, then, that claimant established a cause of action by showing that he was forcibly taken into custody and whisked off to the hospital, and that his illegal restraint and confinement continued until his commitment received court sanction by the order of July 5. In the view thus taken, the testimony proffered by the hospital doctor, who examined claimant upon his arrival, as to whether claimant was "a subject for mental treatment" while at Marcy, could not affect the result of the case. It may, however, have some bearing on the amount of damages to be awarded (see Tweed v. Western Union Tel. Co.,107 Tex. 247, 252; cf. Scolavino v. State of New York,297 N.Y. 460, affg. 271 App. Div. 618; Grasso v. State of NewYork, 289 N.Y. 552; Gallachicco v. State of New York,
43 N.Y.S.2d 439, 442) and, accordingly, upon the new trial to be had, such *Page 405 
evidence should be admitted for that purpose. (See Haughey v.Belmont Quadrangle Drilling Corp., 286 N.Y. 584; cf.Verstandig v. Schlaffer, 296 N.Y. 997, amdg. remittitur in case 296 N.Y. 62.)
The judgment of the Appellate Division should be reversed and that of the Court of Claims modified by granting a new trial solely upon the question of damages, and, as so modified, affirmed, with costs to appellant in all courts.